Citation Nr: 1601483	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include left eye cataract with possible corneal failure and right eye glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran completed multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve from March 1981 to December 1986.  She also served completed periods of ACDUTRA and INACDUTRA with the Army National Guard from December 1986 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2004.  

In October 2008, December 2010, June 2012, and February 2015, the Board remanded the claim for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is again necessary to ensure that the appellant is afforded every possible consideration and that there is a complete record upon which to decide the claim.

In its February 2015 remand, the Board directed that a clarifying opinion be obtained from the March 2013 examiner as to (1) whether any of the Veteran's claimed eye disorders were related to a disease or injury incurred during any period of ACDUTRA, or to any injury incurred during a period of INACDUTRA; and (2) whether any period of ACDUTRA or INACDUTRA actually caused a worsening of any of the Veteran's claimed eye disorders beyond their natural progression.  The directives, inter alia, stated that the examiner should consider an April 1981 service treatment record containing a tonometry screening.  

Unfortunately, the examiner simply noted that the Board misread "tonometry" in the pertinent service record for "optometry," and proceeded to copy and paste his prior opinions into the examination report, rather than issue new ones in compliance with the Board's directives.  Inasmuch as there has not been substantial compliance with the prior remand directives, remand is again necessary.  Moreover, given the unprofessional tone of the examiner's addendum opinion, the requested opinion should be provided by a different examiner.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to an appropriately qualified examiner other than the optometrist who provided the April 29, 2015 addendum for a clarifying opinion.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  If he or she deems necessary, the examiner can request an examination.  The examiner should answer the following:

(a) Whether any of the Veteran's claimed eye disorders are related to a disease or injury incurred during any period of ACDUTRA, or to any injury incurred during a period of INACDUTRA?

(b) Whether any period of ACDUTRA or INACDUTRA actually caused worsening of any of the Veteran's claimed eye disorders beyond their natural progression? 

The examiner should consider the April 1981 service treatment record containing an optometry screening; the January 2001 VA treatment record containing a diagnosis of glaucoma; the August 2003 VA treatment records showing the Veteran underwent a trabeculectomy; and the September 2003 VA treatment note containing diagnoses of corneal failure as well as cataract and glaucoma.

The examiner should consider that the following periods of service are verified by the evidence of record:

      April 10, 1981 to April 17, 1981 (ACDUTRA);
 		June 20, 1981 to June 21, 1981 (INACDUTRA);
 		July 14, 1981 to July 15, 1981 (INACDUTRA);
 		August 8, 1981 to August 9, 1981 (INACDUTRA);
 		June 1, 1986 to June 12, 1986 (ACDUTRA);
 		June 13, 1987 to June 27, 1987 (ACDUTRA);
 		January 6, 1988 to April 8, 1988 (ACDUTRA);
      May 2, 1988 to May 13, 1988 (ACDUTRA);
 		December 26, 1989 to January 16, 1990 (ACDUTRA);
 		May 2, 1991 (INACDUTRA);
 		August 3, 1991 to August 17, 1991 (INACDUTRA);
      September 7, 1991 to September 8, 1991 (INACDUTRA);
      May 9, 1992 to May 23, 1992 (ACDUTRA);
      October 6, 2001 to March 3, 2002 (ACDUTRA);
 		April 6, 2002 to June 1, 2002 (ACDUTRA);
 		June 2, 2002 to August 5, 2002 (ACDUTRA);
 		July 11, 2003 to July 18, 2003; (ACDUTRA) and
 		December 11, 2003 to December 15, 2003 (ACDUTRA).

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Medical reasons should be given for accepting or rejecting lay statements.

2. Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


